Title: To Thomas Jefferson from Thomas Appleton, 3 September 1821
From: Appleton, Thomas
To: Jefferson, Thomas

Leghorn
3d Septr 1821—Your short, note, Sir, of the 25th of May reach’d me on the 8th of the last month, covering the 3d of exchange; this amount of which, had already been remitted to me, by Mr Saml Williams of London, agreeably to my duplicate letters to you, under date of the 7th of July; and which, fully replied to the object of the Capitals order’d, and to your question of the prices of those you contemplate: to wit, the ten capitals of 32 4/10 inches diminish’d diameter.—the entire Capitals cannot be deliver’d here, at less than 530—Dollars; and the Mezzo Capitals at 280—Dollars.—It is difficult to conceive the immense blocks of marble, they require, and which are no less than five feet square, & four and a half high, which will form, about 230 Cubic palms square of ten inches, for each Capital; add to which, the great labour to move them continually to the workmen’s convenience—those order’d, are progressing to my satisfaction.—I calculate to receive your reply, in the early part of December; and this would be greatly convenient, should you determine on giving the order, as the same workmen, on Compleating the former, in this case, might, without interruption, commence the latter.—I now inclose you M. & Mad. Pini’s receipt for the sum of 444. Dollars.—. The magnanimity and firmness of the Greeks of the Morea, would have been honorable in the most heroic & enlightened ages of their ancestors: the Morea is now free, except two or three fortresses, which cannot long resist.—they have a naval force of about, 150 Vessels from 15 to 30 guns; and, by the intelligence of yesterday, we have the confirmation of a second victory over the turkish squadron, near to Samos.—The distracted State of Constantinople, owing to the turbulence of the Jannissaries, & to the barbarian asiatics, who have come to defend the cause of Mahometanism, would counteract the best purposes, of the best of Sovereigns—but he is far otherwise, and is worthy of being a member of the holy alliance.—many letters yesterday, from Odessa, mention the departure of the russian minister from Constantinople; and we are hourly in the expectation of open hostilities.—The war of the greeks & turks is novel in later times, for it is one of extermination.—Alexander will, I am persuaded, consult only, the object nearest his heart; Austria will second his views, as a grateful return for the proffer’d services, in her late conquest of Italy; The government of the Bourbons may menace an intervention, but they will not dare to put an army in motion, for their single safety lies in their swiss: guards and the dissemination of their own troops in their numerous fortresses they well know, that had the revolution of Piedmont, continued another month, the whole of the southern provinces of france, would have join’d their cause and had not the conspiracy in their Squadron before Naples, been discover’d one day too soon, the tri-colour’d flag would have been again hoisted.—England may too late perceive, that whether Lord Castlereagh has been the dupe or the agent, he has suffer’d the two great powers of the Continent to acquire an ascendancy which may be immensely increas’d by acquisitions in the Ottoman empire. there remains little doubt in my mind, that Alexander will not let slip away this most favorable occasion, to accomplish, what the policy of Russia has aim’d at for half a century.—believe me, Sir, with invariable, respect & esteem—Your obedt ServantTh: Appleton